Citation Nr: 0213375	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
hepatitis.  

2.  Service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following a remand to the RO in 
January 2001.  The issues on remand were new and material 
evidence to reopen service connection claims for a left knee 
disorder and hepatitis, service connection for PTSD and right 
knee arthritis, and an increased rating for residuals of 
right knee shrapnel wound currently evaluated as 
noncompensable.  

In a March 2002 decision on remand, the RO found that the 
veteran suffered shrapnel wound to the left knee in service, 
rather than the right knee.  It therefore established service 
connection for left knee shrapnel wound status post left 
total knee arthroplasty and assigned a 30 percent disability 
rating.  The RO consequently stated that the right knee 
shrapnel wound was no longer considered a ratable service-
connected disability.  The Board notes that, although service 
connection for right knee shrapnel wound had been in effect 
since October 1985, the RO is permitted to redesignate the 
service-connected disability to accurately reflect the actual 
anatomical location of the injury, so long as the 
redesignation does not result in severance of service 
connection for injury in question.  See VAOPGCPREC 50-91.  In 
addition, the RO granted service connection for right knee 
arthritis.  Therefore, these issues are considered resolved 
and not currently before the Board.  The RO continued to deny 
service connection for hepatitis in the March 2002 rating 
action and service connection for PTSD in a June 2002 rating 
action.  These issues remain on appeal as listed above.    



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of 
hepatitis in a March 1987 rating decision.  The veteran did 
not appeal that denial upon notice of the decision.  

3.  Evidence received since the March 1987 rating decision is 
new and so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
claim.  

4.  There is no competent evidence of current hepatitis or 
current residuals of hepatitis.  

5.  There is no competent evidence of a current diagnosis of 
PTSD.   


CONCLUSIONS OF LAW

1.  The March 1987 rating decision that denied service 
connection for residuals of hepatitis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received since the 
March 1987 rating decision to reopen the claim for service 
connection for residuals of hepatitis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for residuals of hepatitis is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

4.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, by 
way of the November 1998 rating decision, March 1999 
statement of the case, and supplemental statements of the 
case dated through June 2002, the RO provided the veteran and 
his representative with the applicable law and regulations 
and generally gave notice as to the evidence needed to 
substantiate his claims.  The March 2002 and June 2002 
supplemental statements of the case specifically included the 
text of the relevant regulations implementing the VCAA.  In 
addition, letters to the veteran (and his representative at 
that time) dated in December 1997 explained the requirements 
for establishing service connection, including specific 
requirements for PTSD claims, and described the best types of 
evidence for successful adjudication of the claims.  The RO 
also explained that it would obtain evidence for the veteran 
if he completed releases of information for each doctor or 
hospital that provided relevant care.  The Board finds that 
the RO's actions satisfy the VCAA notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained VA 
treatment records and pertinent medical and psychiatric 
examinations.  It also secured private medical records as 
identified and authorized by the veteran.  In a July 2002 
statement, the veteran indicated that he had no other 
evidence related to his claim.  The Board is satisfied that 
the RO has provided all reasonable assistance to the veteran 
in the development of his claims.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


New and Material Evidence

The veteran submitted his original claim for service 
connection for residuals of hepatitis in October 1986.  The 
RO denied his claim in a March 1987 rating decision.  The RO 
sent notice of the action to the veteran at his last address 
of record.  The letter was not returned as undeliverable.  
Therefore, the RO's decision of March 1987 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

The Board notes that, in its March 2002 rating action, the RO 
appears to have reopened the claim for service connection for 
hepatitis, although no specific determination as to new and 
material evidence is offered.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for residuals of hepatitis.  

Evidence of record at the time of the March 1987 rating 
decision consists of service medical records and VA medical 
records dated in April 1986.   The RO denied service 
connection for hepatitis because there was no evidence of 
current residual disability.  

Evidence received since the March 1987 rating decision 
consists of private medical records dated from August 1993 to 
June 1995; reports of VA examinations in June 1998; VA 
medical records dated from April 1998 to January 2002; 
records from S. Bolhack, M.D., dated from September 2001 to 
November 2001; records from M. Sikdar, M.D., dated from 
January 2001 to October 2001; and reports of VA examinations 
in October 2001 and May 2002.   Upon review of this evidence, 
the Board finds that only the report of VA gastrointestinal 
examination in October 2001 contains any evidence relevant to 
the hepatitis claim.  That examination report includes 
comments as to the veteran's current disability status.  The 
Board finds that this evidence is new and material within the 
meaning of VA regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.   
Service Connection

As discussed above, the Board has reopened the claim for 
service connection for residuals of hepatitis and must 
therefore readjudicate the claim based on all the evidence of 
record.  The Board notes that the RO last addressed the claim 
on the merits, discussing the evidence and bases for its 
decision in the March 2002 rating decision and supplemental 
statement of the case.  Because the RO has so addressed the 
claim and provided notice to the veteran with an opportunity 
to response, the Board finds that proceeding to evaluate the 
merits of the claim will not result in any prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder in 
particular requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the Board finds no evidence showing current disability 
from hepatitis or from PTSD.  Specifically, although service 
medical records reflect acute hepatitis in service, current 
VA medical records and the October 2001 VA examination report 
are negative for any indicia of hepatitis or residuals of 
hepatitis.  Similarly, VA medical records do not reflect 
psychiatric assessment or treatment for PTSD or any other 
mental disorder.  In addition, VA psychiatric examinations in 
June 1998 and May 2002 show no diagnosis of PTSD or any other 
psychiatric condition.  Service connection may not be 
established if there is no current disability. Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of 
hepatitis and PTSD.  38 U.S.C.A. § 5107(b).   
ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of hepatitis is reopened.  
To that extent, the appeal is allowed.  

Service connection for residuals of hepatitis is denied.  

Service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

